          Case 1:19-cr-00034-AKH Document 47 Filed 09/29/20 Page 1 of 1


  Federal Defenders                                                                     Southern District
                                                         52 Duane Street-10th Floor, New York, NY 10007
 OF NEW YORK, INC.                                                 Tel: (212) 417-8700 Fax: (212) 571-0392


 David E. Patton                                                                   Sn,11/1 rn Di.1tric1 nf Nrw York
  Executive Direcmr                                                                    J~nnifer L. Brown
                                                                                         Atron,ey-in-Charge



                                             September 28, 2020

VIA ECF and EMAIL
Honorable Alvin K. Hellerstein
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007


Re:      United States v. Montana Vasguez
         19 Cr. 034 (AKH)


Dear Judge Hellerstein,

       On September 22, the Court sentenced Mr. Vasquez to time served and 2 years of
supervised release. Dkt. No. 45.

        Mr. Vasquez wishes to travel to California this week, to attend the birthday celebration of
a close friend in Orange County, California (who wrote a letter of support to Your Honor in
advance of Mr. Vasquez' s sentencing), followed by a visit to his parents' home in Fresno,
California. He requests to travel from September 30, to October 9, 2020. As the Court is aware,
Mr. Vasquez was granted permission to travel multiple times during his 20 months of Pretrial
supervision and did so without incident.

        Ordinarily, we would make this request to the Probation Department - ho ever, I spoke
with the Probation Department this morning and Mr. Vasquez still has not been assigned an
officer. Therefore, I was told that during this interim period, I could seek permission directly
from the Court.

         Thank you for your consideration.

Respectfu lly submitted,
                                                                  USDCSDNY
Isl                                                               DOCUMENT
Sylvie Levine
Counsel for Montana Vasquez
                                                              l   ELECTRONICALLY FILED
                                                                  DOC #: _ _~~-:--t--::~
                                                                                                J:-0 .
                                                             I    DATE FILED:-.ll_;:;;_...J..f-'~-
